DETAILED ACTION
Response to Amendment
1.	The amendment filed on 6/24/21 has been entered.
	Claims 1, 5-11 and 21-31 have been amended.
	Claims 12-20 have been cancelled.
	Claims 1-11 and 21-31 are pending.
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (“Kim”) US PG-Pub 2018/0301420.
Kim discloses an assembly structure, comprising: a package structure, comprising:  at least one electronic device (e.g. element 110A) having a first surface and including a plurality of bumps (e.g. element 115, Fig. 1B) disposed adjacent to the first surface of the at least one electronic device; and a package body (e.g. element 150 + 140) including a first portion (e.g. 140) covering the bumps and including a second portion (e.g. element 150) covering the first CL shown below) disposed on the seed layer , and wherein the conductive layer is configured to electrically connect the bumps through the seed layer (Fig. 1A).  
Re claim 10, Kim discloses wherein a first surface of each of the bumps and a first surface of the body package are substantially coplanar with each other to form a first surface of the package structure. 
Re claim 11, Kim discloses wherein the conductive layer includes a conductive via (e.g. annotated VIA) connecting the bumps of the at least one electronic device through the seed layer (e.g. element 132, ¶[0033]), and a width of the conductive via is less than a width of the bump of the at least one electronic device. 
5.	Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (“Liu”) US PG-Pub 2019/0051621.
Liu discloses an assembly structure, comprising: a package structure, comprising:  at least one electronic device (e.g. element 103) having a first surface and including a plurality of bumps (e.g. element 104, Fig. 1) disposed adjacent to the first surface of the at least one electronic device; and a package body (e.g. element 105 + 106) including a first portion (e.g. 105) covering the bumps and including a second portion (e.g. element 106) covering the first portion, wherein the first portion and the second portion define an interface therebetween inclined toward the at least one electronic device; a first wiring structure (e.g. element 101) disposed on the first surface of the package structure, wherein the first wiring structure includes a seed layer (e.g. 
Re claim 10, Liu discloses wherein a first surface of each of the bumps and a first surface of the body package are substantially coplanar with each other to form a first surface of the package structure (Figs. 1 and 6).  
6.	Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (“Lin”) US PG-Pub 2020/0082885.
Lin discloses in Figs. 26A-E an assembly structure, comprising: a package structure, comprising:  at least one electronic device (e.g. element 100) having a first surface and including a plurality of bumps (e.g. element 563, Fig. 26C) disposed adjacent to the first surface of the at least one electronic device; and a package body (e.g. element 564 + 565) including a first portion (e.g. element 588) covering the bumps and including a second portion (e.g. element 565) covering the first portion, wherein the first portion and the second portion define an interface therebetween inclined toward the at least one electronic device; a first wiring structure (e.g. element 551) disposed on the first surface of the package structure, wherein the first wiring structure includes a seed layer (Fig. 26C, ¶¶[0036, 0392 and 0395]) contacting the bumps and a conductive layer (e.g. element 27) disposed on the seed layer , and wherein the conductive layer is configured to electrically connect the bumps through the seed layer (Fig. 26C).  

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim/Liu in view of Lin.
Re claim 29, Kim/Liu discloses the package structure as recited in the claim. The difference between Kim/Liu and the present claim is the recited additional device.
Tsai discloses in Figs. 26B and 26D at least one additional device disposed on a side of the first wiring structure opposite to the at least one electronic device.  
The teachings of Lin could be incorporated with the device of Kim/Liu which would result in the claimed invention. The motivation to combine the teachings of Lin would be to increase chip density/provide improved performance. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate the teachings of Kim/Liu to arrive at the claimed invention.
Re claim 28, Lin discloses at least one pillar (e.g. element 77e, Fig. 26C) on a second surface of the at least one electronic device opposite to the first surface of the at least one               electronic device. 
Re claim 30, Lin discloses a second wiring structure (e.g. element 551, Fig. 26D) formed on a first of surface of the at least one additional device.
. 

    PNG
    media_image1.png
    589
    1092
    media_image1.png
    Greyscale

Allowable Subject Matter
10.	Claims 1-8 and 21-27 are allowed.
11.	The following is a statement of reasons for the indication of allowable subject matter:  None of the cited art discloses a package structure including a package body covering a plurality of bumps, wherein a portion of the package body includes at least one truncated filler exposed on
the first surface of the package body.
Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin et al. (USPAT 10,510,634) discloses a package structure comprising an electronic device including a plurality of bumps; a package body, wherein a first surface of each of the bumps and a first surface of the body package are substantially coplanar with each other to form a first surface of the package structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893